DETAILED ACTION
This communication is responsive to Amendment filed 05/31/2022.  
As a result of the amendment claims 1, 4, 9-11 and 20 have been amended.  Claims 1-12 and 15-20 (renumbered as 1-18) are allowed.
Claims 13-14 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-12 and 15-20 now renumbered as 1-18, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to index management for range-defined data and accommodating updates to an index.
Claims 1, 11 and 20 are considered allowable since the prior art of record fails to teach and /or suggest “for each portion of the plurality of portions of the virtual disk: 
data indicating the respective range of virtual disk addresses; and 
a pointer to where the portion is stored in the non-volatile storage, 
wherein the data structure includes (i) a root tree and (ii) an ordered set of trees ordered by creation data such that a last tree of the ordered set of trees is most-recently created; 
a write buffer configured to, in response to receiving write data for the plurality of portions of the virtual disk, store index data regarding the write data, wherein: 
the non-volatile storage is configured to store the received write data, and 
the index data points to locations of the received write data within the non-volatile storage; and 
an index management system configured to perform a merge operation to incorporate contents of the write buffer into the data structure, wherein the merge operation includes:
storing the index data from the write buffer into the last tree of the ordered set of trees; and 
prior to the storing, and in response to the ordered set of trees being empty, creating a tree in the ordered set of trees” (claims 1 and 20),
“for each portion of the plurality of portions of the first object: 
data indicating the respective range of addresses; and 
a pointer to where the portion is stored in the non-volatile storage, 
wherein the first data structure includes (i) a root tree and (ii) an ordered set of trees ordered by creation data such that a last tree of the ordered set of trees is most-recently created; 
in response to receiving write data: 
storing the received write data into the non-volatile storage; and 
storing index data regarding the received write data into a write buffer, 
wherein the index data points to locations of the received write data in the non-volatile storage;  
performing a merge operation to incorporate contents of the write buffer into the data structure, wherein the merge operation includes: 
storing the index data from the write buffer into the last tree of the ordered set of trees; 
prior to the storing, and in response to the ordered set of trees being empty, creating a tree in the ordered set of trees; 
prior to the storing, and in response to the last tree of the ordered set of trees exceeding a first size threshold, adding a tree to the ordered set of trees; and 
merging the index data from the write buffer into a plurality of data structures including the data structure; and 
performing a targeted merge operation, wherein the targeted merge operation includes: 
merging relevant portions of the index data from the write buffer only into the first data structure; and 
in response to the last tree of the ordered set of trees exceeding a second size threshold, adding a tree to the ordered set of trees, Page 5 of 11Application No. 16/617,432 Amendment "A" Reply to Non-Final Office Action, mailed February 3, 2022 
wherein the second size threshold is smaller than the first size threshold” (claim 11).
Therefore, claims 1, 11 and 20 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-10, 12 and 15-19 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157